        Case 1:19-cv-04922-MHC Document 3 Filed 12/17/19 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

Brianca McNeal,                         )
                                        )
       Plaintiff,                       ) Civil Action File No.:
                                        ) 1:19-cv-04922-MHC-CCB
v.                                      )
                                        )
General Revenue Corporation,            )
                                        )
       Defendant.                       )
                                        )

                    NOTICE OF VOLUNTARY DISMISSAL

      Plaintiff, Brianca McNeal, by and through undersigned counsel, hereby

dismisses this action against Defendant, General Revenue Corporation, without

prejudice pursuant to FED. R. CIV. P. 41(a)(1)(A)(i).

      Respectfully submitted this 16th day of December, 2019.

                                              BERRY & ASSOCIATES

                                              /s/ Matthew Berry
                                              Matthew Berry, GA Bar No.: 055663
                                              mberry@mattberry.com
                                              2751 Buford Highway, Suite 600
                                              Atlanta, GA 30324
                                              Ph. (404) 235-3305
                                              Plaintiff’s Attorney




                                          1
        Case 1:19-cv-04922-MHC Document 3 Filed 12/17/19 Page 2 of 2




                        CERTIFICATE OF SERVICE

      I hereby certify that on December 16, 2019, I caused the electronic filing of

the foregoing document to be filed with the Clerk of the Court using the CM/ECF

system, which will automatically send e-mail notifications of such filing to all

attorneys of record that have appeared in this case. I also served a copy of the

foregoing document on General Revenue Corporation, via First-Class Mail, with

adequate postage affixed thereto and addressed as follows:

General Revenue Corporation
c/o Jacob D. Rhode, Esq.
Keating Muething & Klekamp PLL
One East Fourth Street, Suite 1400
Cincinnati, OH 45202


                                            BERRY & ASSOCIATES

                                            /s/ Matthew Berry
                                            Matthew Berry, GA Bar No.: 055663
                                            mberry@mattberry.com
                                            2751 Buford Highway, Suite 600
                                            Atlanta, GA 30324
                                            Ph. (404) 235-3305


                                            Plaintiff's Attorney




                                        2
